Name: Commission Regulation (EC) No 1387/2003 of 1 August 2003 amending Regulation (EC) No 2300/97 on detailed rules to implement Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and marketing of honey
 Type: Regulation
 Subject Matter: marketing;  animal product;  production;  economic policy
 Date Published: nan

 Important legal notice|32003R1387Commission Regulation (EC) No 1387/2003 of 1 August 2003 amending Regulation (EC) No 2300/97 on detailed rules to implement Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and marketing of honey Official Journal L 196 , 02/08/2003 P. 0022 - 0023Commission Regulation (EC) No 1387/2003of 1 August 2003amending Regulation (EC) No 2300/97 on detailed rules to implement Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and marketing of honeyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1221/97 of 25 June 1997 laying down general rules for the application of measures to improve the production and marketing of honey(1), as amended by Regulation (EC) No 2070/98(2), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EC) No 2300/97(3), as last amended by Regulation (EC) No 1216/2002(4), lays down provisions for the implementation of the national annual programmes provided for in Regulation (EC) No 1221/97. The Community's financial contribution to these programmes is based on the total number of hives in each Member State as listed in the Annex to Regulation (EC) No 2300/97.(2) There have been changes to the number of hives in the Member States' communications to update the structural data on the situation in the sector as provided for in Article 1(a) of Regulation (EC) No 2300/97.(3) Regulation (EC) No 2300/97 should therefore be amended accordingly.(4) Given that Article 2(2) of Regulation (EC) No 2300/97 fixes the 31 August as the final date for implementation of measures under annual programmes, this Regulation should apply from the 2003/04 marketing year.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 2300/97 is replaced by the Annex hereto.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.It shall apply for the first time to the annual programmes covering the 2003/2004 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 August 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 1.7.1997, p. 1.(2) OJ L 265, 30.9.1998, p. 1.(3) OJ L 319, 21.11.1997, p. 4.(4) OJ L 177, 6.7.2002, p. 4.ANNEX"ANNEX I>TABLE>"